Citation Nr: 0735740	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
September 1943.  He died on June [redacted], 1984; the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 and September 2003 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the appellant's 
claims for Dependency and Indemnity Compensation (DIC), death 
pension, and accrued benefits.  

Normally, absent a waiver from the appellant, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the agency of original jurisdiction (AOJ).  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, the Board notes that evidence 
and argument received in October 2007 was accompanied by a 
waiver of consideration by the AOJ.  The Board therefore 
finds that a remand is not necessary.  Additional argument 
received later in October 2007 is redundant of argument 
previously proffered, and, since it has been considered by 
the AOJ, also need not be remanded for consideration.  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died in June 1984.  

2.  The veteran's death certificate lists the immediate cause 
of death as cardiac arrest, which was due to (or as a 
consequence of) ventricular arrhythmia.   

3.  At the time of the veteran's death, he was not service 
connected for any disability, but there was a application 
pending to reopen a previously denied claim of entitlement to 
service connection for acquired psychiatric disability.  

4.  The documentation submitted since the 1979 Board decision 
is either cumulative or redundant; it does not establish a 
basis for reopening of the claim of service connection for 
psychiatric disability.

5.  In July 1990, the Board determined that the veteran's 
death was not caused by a disability incurred in or 
aggravated during the veteran's military service, to include 
specifically the cardiovascular disease that resulted in the 
veteran's death. 

6.  The documentation submitted since the July 1990 Board 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

7.  On the date of his death there were no periodic VA 
benefits due and unpaid to the veteran.


CONCLUSIONS OF LAW

1.  At the time of the veteran's death there were no accrued 
benefits that were due and unpaid to the veteran.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.1000(a) (2007).  

2.  The July 1990 Board decision that determined that the 
appellant was not entitled to service connection for the 
cause of the veteran's death is final; new and material 
evidence sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in her accrued benefits 
claim in correspondence dated in September 2004 and January 
2007.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)  

As regards the appellant's application to reopen the 
previously denied claim of service connection for the cause 
of the veteran's death, the Board notes that the VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the requirement that new and material 
evidence be received before the Board may determine whether 
the duty to assist is fulfilled, the appellant was, in fact, 
apprised of the provisions of the VCAA, including the 
requirement that new and material evidence be received in 
order to reopen a previously denied claim.

The Board notes that the appellant's attorney contended in a 
March 2007 written statement that VA has breached its duty to 
assist the appellant by failing to obtain a medical opinion.  
In her most recent correspondence, received in October 2007, 
the appellant's attorney requested that the Board order a 
medical examination.  The assertion and the requests for a 
medical opinion and medical examination are without merit.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in the absence of new and 
material evidence VA is not required to provide assistance to 
a claimant attempting to reopen a previously disallowed 
claim, including providing a medical examination or obtaining 
a medical opinion.  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA).  

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The RO specifically 
requested that the appellant submit any evidence she had 
pertaining to her claims.  The RO also provided a statement 
of the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the appellant's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  VA has no duty to inform or assist that was unmet.

II.  Accrued Benefits

By way of background, the Board notes that the veteran was 
given a disability discharge in September 1943 for what was 
diagnosed as psychoneurosis, hysterical, moderate, that was 
determined to have existed prior to service.  Service 
connection was initially denied in a rating decision dated in 
August 1944 because an examination the preceding month had 
specifically found no psychoneurosis.  

The veteran submitted another claim for service connection 
for psychoneurosis in January 1976.  The claim was denied by 
the RO in a rating decision dated in May 1976.  The veteran's 
appeal was denied by the Board in a decision dated in 
November 1976.  In a psychological note dated in December 
1976, the testing clinical psychologist gave as his 
diagnostic impression that the veteran was taking a counter-
dependent and counter-phobic attitude, and doing it from the 
position of paranoid vigilance and sensitivity.  The examiner 
also noted in his diagnosis that the most likely meaning of 
the veteran's test responses was that he was fighting off a 
depression.  Service connection was denied by the Board in 
1979.  The veteran's claim to reopen was filed in January 
1981, this time characterized as a claim for service 
connection for a nervous condition.  

In its December 2004 Statement of the Case (SOC) in the 
instant claim, the Wichita, Kansas RO addressed the denial of 
entitlement to accrued benefits, and cited to the Board's 
August 1984 denial of the veteran's claim of service 
connection for a psychiatric disability.  When, as here, a 
veteran dies during the course of the appeal of a denied 
claim, his appeal on the merits becomes moot and must be 
dismissed for lack of jurisdiction.  See United States v. 
Munsingwear, Inc., 340 U.S. 36, 39 (1950) (established 
practice in dealing with a case that has become moot while 
pending an appellate decision on the merits is to reverse or 
vacate the judgment below and remand with a direction to 
dismiss).  The United States Supreme Court in Munsingwear 
explained the purpose for vacating a judgment when a case has 
become moot:  "[I]t is commonly utilized in precisely this 
situation to prevent a judgment, unreviewable because of 
mootness, from spawning any legal consequences."  
Munsingwear, 340 U.S. at 41.  

Because the Board did not dismiss the veteran's appeal at the 
time of the Board's August 1984 decision, it is apparent that 
the Board was unaware that the veteran had died in late June 
1984.  Because the veteran's previously denied appeal was not 
dismissed, in August 2006 the Board vacated the August 1984 
Board decision.  That vacatur ensured that the August 1984 
Board decision and the underlying RO decision(s) will have no 
preclusive effect in the adjudication of any accrued-benefits 
claim derived from the veteran's entitlements.  It also 
nullified the previous merits adjudication by the RO because 
that RO decision was subsumed in the Board's 1984 decision.  
See Yoma v. Brown, 8 Vet. App. 298 (1995) (relying on 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995)); see also 
Hudgins v. Brown, 8 Vet. App. 365, 368 (1995).  

On remand, in a May 2007 supplemental statement of the case 
(SSOC) the RO determined that new and material evidence had 
not been received showing that the veteran's pre-existing 
condition was permanently aggravated by service.  Noting that 
the veteran was not service-connected for any disability at 
the time of his death, and having found that new and material 
evidence had not been received to reopen the previously 
denied service connection claim that was pending and on 
appeal, the RO then denied entitlement to accrued benefits.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death ("accrued benefits"), and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will, upon the death of such person, be paid 
to a qualifying survivor.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  (The Board notes that the two-year limitation 
was deleted by the Veterans Benefits Act of 2003, but only 
with respect to deaths occurring on or after the December 16, 
2003, date of enactment of the law.  Pub. L. 108-183, 117 
Stat. 2556 (2003)).)

The veteran was never service connected for any disability.  
As noted, he was given a disability discharge in September 
1943 for what was diagnosed as psychoneurosis that was 
determined to have existed prior to service.  Service 
connection was initially denied in a rating decision dated in 
August 1944 because an examination the preceding month had 
specifically found no psychoneurosis.  As noted, at the time 
of the veteran's death he had a service connection appeal 
pending.  The issue on appeal was whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for an acquired psychiatric disability.  
The Board's 1984 decision and the RO's predicate decisions 
having been vacated, the claim was last denied in a final 
decision by the Board dated in 1979.  

A decision of the Board is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2007).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  38 C.F.R. § 19.194 (1984).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

As noted, the veteran's claim for service connection for 
acquired psychiatric disorder was last denied in a final 
decision by the Board dated in 1979.  The Board found in 1979 
that the record revealed that the veteran was hospitalized in 
service in March 1943 for what he himself called "heart 
attacks."  A psychiatrist who examined the veteran at the 
time observed that he had seen the veteran in August 1942 
when he had exhibited characteristic panic symptoms and, 
according to the record, similar episodes had occurred since 
then.  The examiner commented that the most striking thing 
about the veteran was his search for an illness.  Instead of 
expressing relief when told that his heart was normal, he 
suggested that maybe his lungs were bad.  He was described as 
a self-centered, dependent individual who was obviously not 
pleased with the separation from his wife and home; there was 
an air of repressed hostility against "the system" in his 
attitude and manner.  The examiner diagnosed the veteran with 
psychoneurosis, conversion hysteria, hysterical, syncopal 
attacks; the condition was listed as having existed prior to 
service.  

When the veteran was hospitalized again in August 1943, it 
was noted that the veteran had had fainting attacks since 
1932, the first occurring when his sister-in-law died.  A 
medical board subsequently found that the veteran was unfit 
for duty because of psychoneurosis and hysteria manifested by 
attacks of chest pain, anxiety, and tenseness.  The finding 
determined that the veteran's psychoneurosis and hysteria 
were constitutional in nature, with onset occurring in 1931, 
which was well before he was drafted in 1942.  

Evidence introduced prior to the Board's 1979 decision 
included a psychiatrist's diagnosis of chronic depression.  
At a November 1978 hearing at the RO a psychiatrist testified 
that it was his opinion that the veteran was profoundly 
affected by his service experience; that something happened 
to him in service that had plagued him since then.  In 
written testimony introduced at that hearing, the veteran 
contended that he had not been able to cope with further 
military training after he suffered two bouts of what he 
called "heat stroke" (but that the SMRs identify as "heat 
exhaustion") during the first five months of military 
service.  He also noted that he had had a spotty work record 
after service until 1950, at which time he obtained work at 
an aircraft company that lasted until he retired in 1972.  

The 1979 Board denial was based on its determination that 
evidence received since its November 1976 denial did not 
provide a factual basis permitting a finding that his 
currently diagnosed chronic depression was incurred in or 
aggravated during service.  The evidence of record at the 
time of the Board's 1979 decision consisted of the veteran's 
SMRs, the report of a July 1944 VA neuropsychiatric 
examination, the transcript of the aforementioned hearing, 
written statements and argument from the veteran, his wife 
and several others, and his treating psychiatrist who also 
testified at his hearing.  

A great deal of evidence has been added to the record since 
the Board's 1979 decision.  The majority of the evidence is 
neither new nor material because it is duplicative of 
evidence previously submitted and considered.  There is much 
new evidence that consists of medical treatment records from 
the Wesley Medical Center, additional statements from friends 
and relatives, and articles downloaded from the worldwide 
web.  However, while much of the evidence is new in the sense 
that it was not of record at the time of the Board's 1979 
prior denial of service connection for acquired psychiatric 
disorder (then described as psychoneurosis), the Board finds 
that none of this new evidence is material because none of it 
bears directly and substantially upon the specific matters 
under consideration-that is, whether the veteran's acquired 
psychiatric disorder is attributable to his military service.  

First, the veteran contended that his in-service episodes of 
"heat stroke" somehow either caused his chronic depression 
or aggravated a disability that existed prior to service.  
None of the newly received evidence is credible medical 
evidence of such a nexus.  The articles downloaded from the 
worldwide web are too generic in nature, that is, they do not 
relate to the veteran's specific case, and merely discuss 
risk factors suggesting possible/potential associations 
between heat stroke or heat exhaustion and heart 
disabilities, or depression and cardiovascular disorders.  
None even suggests a connection between the veteran's 
military service and his averred acquired psychiatric 
disorder.  

The Board thus agrees with the RO that no new and material 
evidence has been submitted showing that the veteran's pre-
existing condition was permanently aggravated by service or 
that any psychiatric disorder is otherwise related to 
service.  

As already noted, the veteran was never service connected for 
any disability.  Moreover, as noted in the previous 
discussion, the evidence of record at the time of his death 
has not been shown to warrant service connection for his 
then-pending claim of service connection for acquired 
psychiatric disorder.  

On review of the entire record, the Board finds that at the 
time of the veteran's death he was not entitled to any 
periodic monetary benefits, and that there were therefore no 
accrued benefits due to the veteran at the time of his death 
that could be paid to a survivor.  Entitlement to accrued 
benefits therefore is not warranted.  

III.  Cause of Death

The appellant contends that the cardiovascular disease that 
caused the veteran's death was caused by his episodes of what 
she calls "heat stroke" in service.  

The appellant's claim for service connection for the cause of 
the veteran's death (COD) was denied in a Board decision 
dated in July 1990.  The appeal was denied because the Board 
found that the cardiovascular disease from which the veteran 
died was not present in service and was not medically 
demonstrated until many years after service; it was therefore 
not incurred in or aggravated during service, nor manifest 
within the presumptive period following discharge from 
service.  

The Board notes that the appellant's May 2003 claim specified 
that she was seeking "widows pension w[ith] A+A [aid and 
attendance]."  No mention was made regarding reopening her 
previously denied claim for service connection for the COD.  
Nevertheless, in correspondence dated in June 2005, the 
appellant's attorney contended that, in its 2003 rating 
decisions, the RO erred by not adjudicating a claim for COD.  
The attorney also stated that the appellant waived RO 
consideration of all evidence and argument regarding a claim 
for COD, requested that attached argument and articles from 
various sources be construed as new and material evidence in 
support of reopening the previously denied claim of service 
connection for COD, and requested that the Board adjudicate a 
COD claim without the RO having adjudicated the claim in the 
first instance, notwithstanding that the Board, as an 
appellate body, does not adjudicate claims in the first 
instance.  

While the RO's September 2003 rating decision did not 
specifically address the issue of COD, in its September 15, 
2003, notice letter to the appellant, the RO noted that it 
had denied dependency and indemnity compensation (DIC) 
because there was no evidence to show that the veteran's 
death was related to military service.  In her February 2004 
notice of disagreement, the appellant specifically presented 
arguments related to the COD claim, indicating that she was 
disagreeing with the DIC denial based on service connection 
for the cause of the veteran's death.  The RO therefore 
prepared a statement of the case that discussed the merits of 
a COD claim (whether acute heat reactions contributed to the 
veteran's death).  This was done in the context of addressing 
the accrued benefits claim.  In her substantive appeal, the 
appellant indicated that she desired to appeal all issues.  

Consequently, given the manner in which this issue was 
handled by the RO, and because there was a previous denial by 
the Board in 1990, the Board determined in an August 2006 
action (that was separate from the August 2006 Board decision 
that vacated its 1984 decision) that consideration must now 
be given to whether new and material evidence has been 
presented since the 1990 denial adequate to reopen the claim.  
Because this had not yet been done by the RO, and the issue 
was therefore remanded for that purpose.  

As noted in the preceding section, if a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; Manio, 
supra.

The Board notes that the regulation governing new and 
material evidence was changed, effective August 29, 2001.  
Under the new regulation, "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  Since the application to reopen this 
previously denied claim of service connection for cause of 
the veteran's death arose no earlier than the appellant's 
February 2004 notice of disagreement that presented arguments 
related to the COD claim, the current regulation governing 
new and material evidence, effective August 29, 2001, is for 
application here.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected or compensable disability 
to be the principal cause of death, it must singularly, or 
jointly with some other condition, be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially to his 
death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

As noted, the Board decision dated in July 1990 denied 
service connection for the veteran's cause of death because 
it found that the cardiovascular disease from which the 
veteran died was not present in service and was not medically 
demonstrated until many years after service.  The Board 
therefore concluded that it was not incurred in or aggravated 
during service, nor manifest within the presumptive period 
following discharge from service.  

Thus, in order to reopen the appellant's claim there must be 
received new and material evidence that is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior denial of the claim in July 1990, and that raises 
a reasonable possibility of showing that the cardiac arrest 
due to ventricular arrhythmia shown on the veteran's death 
certificate to have caused the veteran's death was related to 
his military service.  

At the time of the Board's July 1990 denial of service 
connection for the veteran's cause of death, the evidence or 
record consisted of the veteran's SMRs, described in 
pertinent part in the preceding section; the report of a VA 
examination dated in July 1944 that determined that the 
veteran's cardiovascular system was normal; and private 
medical records reflecting treatment from 1966 to 1976 that 
revealed normal EKGs in 1966, 1971, and 1972.   A June 1976 
examination report revealed a Grade I systolic murmur with a 
sinus bradycardia.  VA treatment records from 1975 revealed a 
diagnosis of general arteriosclerosis.  Private hospital 
records from 1979 diagnosed atrial fibrillation.  

Also of record at the time of the Board's July 1990 decision 
are statements from friends and family members, as well as 
private medical records showing that a permanent pacemaker 
was inserted in January 1981.  The final diagnosis then was 
probable cardiac syncope secondary to bradycardia and atrial 
fibrillation with slow ventricular rate.  Other private 
medical records show hospitalization in 1981 for a syncopal 
episode, and hospitalization in 1984 for atypical chest pain 
and ventricular arrhythmias, and for pneumonia.  Following 
the veteran's death in June 1984, additional evidence was 
added, consisting of duplicate copies of the veteran's SMRs 
and of private medical records from before his death.   

Most of the evidence and argument received since the Board's 
July 1990 decision consists of multiple submissions of 
previously received evidence, including portions of the 
veteran's SMRs, private medical records, statements from 
friends and relatives, and statements from the veteran's 
treating physicians.  Since this evidence was either 
duplicative of evidence of record at the time of the Board's 
July 1990 decision or is redundant, it does not constitute 
new and material evidence, and therefore cannot be the basis 
for reopening this claim.  

The evidence that is newly received into the record since the 
Board's July 1990 decision includes several articles and 
abstracts of articles downloaded from the worldwide web, most 
of which were submitted multiple times.  While these articles 
are new to the record, they are not material because none 
relates to an unestablished fact necessary to substantiate 
the claim.  These articles discuss cardiovascular risk 
factors in depression, cell aging in relation to stress 
arousal and cardiovascular disease risk factors, EKG 
abnormalities in patients with heat stroke, acute myocardial 
infarction in men after heat exhaustion, arrhythmias, and 
EKGs in patients with arrhythmias.  None of these 
articles/abstracts is material because none provides evidence 
that the cardiac arrest due to ventricular arrhythmia that 
was the cause of the veteran's death is in any way related to 
his military service.  The Board again notes that during his 
military service the veteran's heart was found to be normal 
in the course of several examinations, and that his coronary 
disease was not diagnosed until the 1970s.  

Also newly received are a few pages of private medical 
records from the Wesley Medical Center dated from 1976 
through May 1984.  While these few new pages were not of 
record at the time of the Board's July 1990 decision, none is 
material because they relate to contemporaneous treatment of 
the veteran and do not in any way relate that treatment to 
his military service.  

The Board acknowledges the appellant's firm belief that the 
veteran's in-service heat exhaustion, which she terms heat 
stroke, somehow damaged his heart, and that that led to his 
death 40 years later, notwithstanding that there is no 
evidence in support of that conclusion.  However, while the 
record shows that the appellant is a retired practical nurse, 
there is no evidence of record showing that she has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of the ventricular arrhythmia that brought about the 
cardiac arrest that caused the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the appellant's own assertions in this 
regard have no probative value.

The Board finds that the benefit-of-the-doubt doctrine does 
not apply in this case because the preponderance of the 
evidence is that new and material evidence has not been 
received that is adequate to reopen the appellant's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the newly 
received evidence, the Board finds that new and material 
evidence adequate to reopen this previously denied claim has 
not been received, and the petition to reopen the claim of 
service connection for the cause of the veteran's death is 
denied.  


ORDER

Entitlement to accrued benefits is denied.

New and material evidence having not been received to reopen 
the appellant's claim of service connection for the veteran's 
death, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


